DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or disclose each of the claimed features of independent claims 1 and 10. In particular, the prior art fails to teach or disclose a washing machine appliance comprising the parts as claimed with an extendable nozzle moveable between a retracted position and an extended position, an associated retractable fluid supply conduit, supplemental heater, and temperature sensor as claimed. The closest prior art of record, for example, at Vecchi et al. herein referred to as “Vecchi” (USPN 2006/0156763, previously cited by Applicant in the IDS filed 2/19/2018) includes the use of an ultrasonic cleaning device 10 connected by a flexible hose 11 to the main body 2 and a heater element (Figure 1B, Paragraph [0010]); however, the device 10 is manually moveable above the cabinet as shown in Figure 1B and therefore not mounted within the cabinet and moveable between an extendable and retracted position as claimed. In Vecchi, the movement of its device 10 outside of the washing machine is a benefit in order to manually pre-treat items in a basin integrated to the top of the cabinet. Therefore, Vecchi fails to teach or disclose all the claimed features of claims 1 and 10. The other cited claims depend from claims 1 and 10 and therefore are allowed on the same basis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA P ADHLAKHA/Examiner, Art Unit 1711